ARMED SERVICES BOARD OF CONTRACT APPEALS
 Appeal of -                                  )
                                              )
 Pranam Global Tech, Inc.                     )   ASBCA No. 62761
                                              )
 Under Contract No. W912L7-18-C-7005          )

 APPEARANCE FOR THE APPELLANT:                    Mr. Vipul Patel
                                                   Livonia, MI

 APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  CPT Timothy M. McLister, JA
                                                  MAJ Weston E. Borkenhagen, JA
                                                   Trial Attorneys

                               ORDER OF DISMISSAL

       On December 18, 2020, the Board received a notice of appeal and notice of
appearance submitted by the law firm PilieroMazza PLLC on behalf of appellant. On
April 29, 2021, the Board received a separate notice of appearance from the law firm
Bowles Rice, LLP. PilieroMazza PLLC withdrew from the appeal on June 9, 2021,
noting that appellant retained counsel with Bowles Rice, LLP. On August 31, 2021,
Bowles Rice, LLP also withdrew from the appeal, stating that it was unable to contact
appellant’s owner for several weeks.

        By Order dated September 13, 2021, the Board directed Bowles Rice, LLP to
provide contact information for appellant’s owner. Bowles Rice, LLP identified
Mr. Vipul Patel as appellant’s owner and provided contact information for Mr. Patel.
The Board also granted appellant a 60-day stay of proceedings to allow time for appellant
to retain new counsel. The Board received a joint status report from the government and
Mr. Patel on November 12, 2021, requesting to extend the stay of proceedings until
December 1, 2021. Thereafter, on December 2, 2021, the Board received a status report
from the government indicating that it was unable to obtain an update from Mr. Patel.

       By Order dated December 6, 2021, the Board directed appellant to show that it
was represented by a person meeting the requirements of Board Rule 15(a). Appellant
did not respond to that Order. On December 28, 2021, the Board directed appellant to
respond to the Board’s December 6, 2021 Order. Again, appellant did not respond. On
January 21, 2022, the government submitted a motion to order show cause, noting
appellant’s failure to respond to multiple Board Orders.
         By Order dated January 24, 2022, the Board again directed appellant to show that
it is represented by a person meeting the criteria of Board Rule 15(a), and informed
appellant that if it did not comply with the Board’s Order, the Board may dismiss the
appeal without further notice to the parties. Appellant did not respond to the Board’s
January 24, 2022 Order.

        A representative meeting the requirements of Board Rule 15(a) did not enter a
notice of appearance. Without a representative meeting the requirement of Board Rule
15(a), the Board is unable to proceed. Accordingly, the appeal is dismissed.

       Dated: February 24, 2022



                                                   RICHARD SHACKLEFORD
                                                   Administrative Judge
                                                   Acting Chairman
                                                   Armed Services Board
                                                   of Contract Appeals

 I concur                                           I concur



 OWEN C. WILSON                                     J. REID PROUTY
 Administrative Judge                               Administrative Judge
 Vice Chairman                                      Vice Chairman
 Armed Services Board                               Armed Services Board
 of Contract Appeals                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62761, Appeal of Pranam Global
Tech, Inc., rendered in conformance with the Board’s Charter.

       Dated: February 24, 2022


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2